[Cite as State ex rel. Cognati v. Oldfield, 2020-Ohio-6952.]


STATE OF OHIO                      )                           IN THE COURT OF APPEALS
                                   )ss:                        NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE EX REL. ROCCO COGNATI
                                                               C.A. No.   29883
        Relator

        v.

JUDGE JOY MALEK OLDFIELD                                       ORIGINAL ACTION IN
                                                               PROCEDENDO
        Respondent




Dated: December 30, 2020


        PER CURIAM.

        {¶1}     Relator Rocco Cognati has filed a petition asking this Court to issue a writ

of procedendo ordering Respondent, Judge Joy Malek Oldfield, to rule on his pending

petition for postconviction relief. Because Mr. Cognati’s petition for writ of procedendo

does not comply with the mandatory requirements of R.C. 2969.25, this Court must

dismiss this action.

        {¶2}     Mr. Cognati failed to comply with the statutory filing mandate that requires

this Court to dismiss this case. R.C. 2969.25 sets forth specific filing requirements for

inmates who file a civil action against a government employee or entity. Judge Oldfield

is a government employee and Mr. Cognati, incarcerated in the Richland Correctional

Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be dismissed if an inmate

fails to comply with the mandatory requirements of R.C. 2969.25 in the commencement
                                                                                  C.A. No. 29883
                                                                                      Page 2 of 2

of the action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St.3d 63, 2005-

Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and failure to comply

with them subjects an inmate’s action to dismissal.”).

         {¶3}   Mr. Cognati did not pay the cost deposit required by this Court’s Local

Rules.    He also failed to comply with R.C. 2969.25(C), which sets forth specific

requirements for an inmate who seeks to proceed without paying the cost deposit. Mr.

Cognati filed an affidavit of indigency which asked this Court to waive prepayment of

the cost deposit. He did not, however, file a statement of his prisoner trust account that

sets forth the balance in his inmate account for each of the preceding six months, as

certified by the institutional cashier, as required by R.C. 2969.25(C).

         {¶4}   Because Mr. Cognati did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Cognati.

         {¶5}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                    LYNNE S. CALLAHAN
                                                    FOR THE COURT
HENSAL, J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

ROCCO COGNATI, Pro se, Petitioner.